           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 1 of 30

                                                          Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                             No. 2:18-cv-01543-JLR
 9
                          Plaintiff,              BOMBARDIER INC.’S
10                                                OPPOSITION TO MITSUBISHI
                  v.
                                                  AIRCRAFT CORPORATION
11
     MITSUBISHI AIRCRAFT CORPORATION,             AMERICA INC.’S MOTION TO
12   MITSUBISHI AIRCRAFT CORPORATION              DISMISS FIRST AMENDED
     AMERICA INC., AEROSPACE TESTING              COMPLAINT WITH PREJUDICE
13
     ENGINEERING & CERTIFICATION INC.,            NOTE ON MOTION
14   MICHEL KORWIN-SZYMANOWSKI,                   CALENDAR
     LAURUS BASSON, MARC-ANTOINE                  JUNE 7, 2019
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                        Defendants.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - i
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 2 of 30




 1                                                TABLE OF CONTENTS

 2   I.     INTRODUCTION .......................................................................................................... 1
 3   II.    RELEVANT FACTS...................................................................................................... 2
 4
     III.   ARGUMENT ................................................................................................................. 4
 5
            A.        Legal Standard .................................................................................................... 4
 6
            B.        MITAC America’s Admissions Are Sufficient to Deny Its Motion .................. 5
 7
                      1.         MITAC America admits that Bombardier alleged facts to
 8                               support the contention that MITAC America had knowledge of
                                 trade secret misappropriation ................................................................. 5
 9
10                    2.         MITAC America admits that Bombardier alleged facts to
                                 support the contention that MITAC America had knowledge of
11                               Bombardier’s valid business expectancy to adhere to its
                                 projected certification schedules .......................................................... 11
12
            C.        The FAC Contains Additional Allegations Omitted, Mischaracterized
13                    and/or Misconstrued by MITAC America that Justify Denial of the
14                    Motion .............................................................................................................. 13

15                    1.         MITAC America disregards the statutory “reason to know”
                                 standard used for both federal and state trade secret
16                               misappropriation ................................................................................... 14
17                    2.         MITAC America misguidedly argues that Bombardier failed to
18                               identify its trade secrets with sufficient specificity to provide
                                 adequate notice ..................................................................................... 15
19
                      3.         MITAC America inaccurately frames Bombardier’s claims as
20                               predicated on “poaching” ..................................................................... 16
21                    4.         MITAC America makes a number of other erroneous
                                 representations and fatally flawed arguments ...................................... 17
22

23          D.        Alternatively, Limited Discovery for Purposes of Investigating
                      Bombardier’s Alter Ego Theory Is Appropriate Prior to Dismissal ................. 22
24
     IV.    CONCLUSION ............................................................................................................ 23
25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - ii
               Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 3 of 30




 1                                                  TABLE OF AUTHORITIES

 2             Cases

 3   Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir. 2010) ...................................................... 8

 4   Ashcroft v. Iqbal, 556 U.S. 662 (2009)....................................................................... 4, 6, 10, 11

 5   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696 (9th Cir. 1990) ............................................. 5

 6   Barker v. Skagit Speedway, Inc., 119 Wn. App. 807 (2003) .................................................. 8, 9

 7   Bauman v. DaimlerChrysler Corp., 644 F.3d 909 (9th Cir. 2011) .......................................... 19

 8   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)......................................................... 4, 5, 8, 10

 9   Busk v. Hoard, 396 P.2d 171 (1964) .............................................................................. 9, 18, 21

10   Concha v. London, 62 F.3d 1493 (9th Cir. 1995)....................................................................... 8

11   Daimler AG v. Bauman, [571] U.S. [117], 134 S.Ct. 746, 187 L.Ed.2d 624 (2014) ............... 19

12   Doe v. Unocal Corp., 248 F.3d 915 (9th Cir. 2001)................................................................. 19

13   Edwards v. Marin Park, Inc., 356 F.3d 1058 (2004) .............................................................. 20

14   Fin. Express LLC v. Nowcom Corp., No. SACV-07-01225-CJC(ANx), 2008 WL 11342755

15      (C.D. Cal. Mar. 6, 2008) ....................................................................................................... 22

16   Hulbert v. Gordon, 824 P.2d 1238 (Wash. App. 1992)...................................................... 18, 21

17   Lilith Games (Shanghai) Co. v. uCool, Inc., No. 15-cv-01267-SC, 2015 WL 4128484 (N.D.

18      Cal. July 8, 2015).................................................................................................................. 15

19   Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940 (9th Cir. 2005) ................... 4

20   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097 (9th Cir. 2008)............................... 20

21   Microsoft Corp. v. Baker, __ U.S. __, 137 S.Ct. 1702, 198 L.Ed.2d 132 (2017) ...................... 8

22   Moore v. Kayport Package Exp., Inc., 885 F.2d 531 (9th Cir. 1989) ........................................ 6

23   Optimer Int'l, Inc. v. Bellevue, L.L.C., 134 Wn. App. 1027 (2006) ........................................... 9

24   Pleas v. City of Seattle, 774 P.2d 1158 (1989) ......................................................................... 21

25   Ranza v. Nike, Inc., 793 F.3d 1059 (9th Cir. 2015) ............................................................ 19, 20

26   Select Timber Prods. LLC v. Resch, No. 3:17-cv-00541-HZ, 2017 WL 3709066 (D. Or. Aug.

27      27, 2017) ............................................................................................................................... 14

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - iii
               Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 4 of 30




 1   Soo Park v. Thompson, 851 F.3d 910 (9th Cir. 2017) ................................................................ 8

 2   Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cir. 2001) ............................................. 4

 3   Telesaurus VPC, LLC v. Power, 623 F.3d 998 (9th Cir. 2010).................................................. 4

 4   Top Notch Sols., Inc. v. Crouse & Assocs. Ins. Brokers, Inc., No. C17-827-TSZ, 2018 WL

 5      2427471 (W.D. Wash. May 30, 2018) ................................................................................. 22

 6   United States ex rel. Vatan v. QTC Medical Servs., Inc., 721 F. App’x 662 (9th Cir. 2018) 6, 7

 7   Windisch v. Hometown Health Plan, Inc., No. 3:08-CV-00664-RCJ-(RAM), 2010 WL

 8      786518 (D. Nev. Mar. 5, 2010) ............................................................................................ 23

 9   Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658 (9th Cir. 1998) ................... 4, 9

10             Statutes

11   18 U.S.C. § 1839(5) .................................................................................................................. 14

12   RCW 19.108.010(2)(a) ............................................................................................................. 14

13             Rules

14   Fed. R. Civ. P. 12(b)(6) .............................................................................................................. 4

15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - iv
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 5 of 30




 1          Plaintiff Bombardier Inc. (“Bombardier”) respectfully responds to Defendant

 2   Mitsubishi Aircraft Corporation America, Inc.’s (“MITAC America”) Motion to Dismiss First

 3   Amended Complaint with Prejudice, filed on May 14, 2019 (Dkt. # 180, “Motion”).

 4                                     I.     INTRODUCTION
 5          MITAC America’s Motion is properly denied for a host of reasons, not the least of

 6   which is because it does nothing more than waste the limited resources of this Court and

 7   prolong the unnecessary delay in proceeding to the merits of Bombardier’s claims. Indeed,

 8   the Court need not go beyond the admissions made in the Motion itself to properly deny

 9   MITAC America’s request. For example, MITAC America admits that Bombardier amended

10   its Complaint to include allegations that MITAC America (1) acquired knowledge of potential

11   trade secret misappropriation, as well as Bombardier’s business expectancy to adhere to its

12   certification schedules, through counsel of its corporate parent (id. at 2-3); (2) acquired such

13   knowledge through the agency of Defendant Korwin-Szymanowski (id. at 3); and (3) is liable

14   for misappropriation on an alter ego theory based on a number of specifically alleged facts,

15   where such facts include MITAC America’s own out-of-court statements (id. at 4). Despite

16   further admitting that Bombardier need only “nudge Bombardier’s misappropriation claims

17   . . . from conceivable to plausible” (Motion at 6 (citations omitted)), MITAC America

18   continues to maintain that Bombardier has insufficiently pled its claims. It is wrong.

19          The plethora of additional alleged facts contained in Bombardier’s First Amended

20   Complaint (“FAC,” Dkt. # 143)—many of which MITAC America ignores—are more than

21   sufficient to preserve Bombardier’s claims. MITAC America would have the Court believe

22   that because many of the facts alleged are done so on “information and belief,” those facts

23   must be disregarded as implausible.      Again, MITAC America is wrong, and it plays a

24   dangerous game. As to the former, those alleged facts are to be taken as true for purposes of

25   adjudicating a motion to dismiss, as MITAC America well knows. As to the latter, the

26   “information and belief” upon which Bombardier relies is more than plausible because such

27   information, in some instances—again as MITAC America well knows—is information

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 1
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 6 of 30




 1   provided by MITAC America’s own counsel of record during these proceedings, and in

 2   other instances, constitutes explicitly quoted party admissions.        These purportedly

 3   implausible allegations are not “without support” (Motion at 18); do not constitute

 4   “conjecture” (id. at 8); and are not “unsubstantiated speculation” (id. at 9 n.6) as MITAC

 5   America misleadingly contends.

 6          Despite the manner in which MITAC America frames them, the claims against

 7   MITAC America in Bombardier’s FAC are far more than the type of “wholly conclusory

 8   statement of claim” that warrants dismissal under Iqbal/Twombly pleading standards.

 9   Bombardier pleads a host of substantiated facts to supports its claims. Under the proper

10   application of Iqbal/Twombly, MITAC America’s Motion is properly denied.

11                                  II.    RELEVANT FACTS
12          On April 15, 2019, this Court ruled on pending Motions to Dismiss filed by MITAC

13   America, Aerospace Testing Engineering & Certification Inc. (“AeroTEC”), Michel Korwin-

14   Szymanowski, Laurus Basson, and Cindy Dornéval. (Order, Dkt. # 136.) While leaving the

15   majority of Bombardier’s claims intact, the Court identified two deficiencies in the trade

16   secret misappropriation and tortious interference claims alleged against MITAC America.

17   With respect to Bombardier’s trade secret claims, the Court noted that Bombardier had not

18   adequately alleged that MITAC America knew or had reason to know that Bombardier’s trade

19   secrets had been misappropriated. (Id. at 19.) As to Bombardier’s tortious interference

20   claims, the Court noted that Bombardier had not sufficiently alleged that MITAC America

21   had induced or caused a breach or termination of Bombardier’s valid business expectancy to

22   adhere to its aircraft certification schedules. (Id. at 36.) The Court accordingly dismissed

23   Bombardier’s claims against MITAC America and granted Bombardier leave to amend its

24   Complaint. (Id. at 45.)

25          In its FAC, Bombardier supplemented the allegations of its initial Complaint to

26   address the deficiencies identified in the Court’s April 15 Order. With respect to its trade

27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 2
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 7 of 30




 1   secret misappropriation claim, Bombardier’s supplemental allegations included, but were not

 2   limited to, the following:

 3      •   MITAC America had knowledge of trade secret misappropriation by virtue of

 4          Defendant Korwin-Szymanowski’s apparent agency relationship on behalf of MITAC

 5          America, substantiated at least in part by Defendant Korwin-Szymanowski’s own

 6          declaration, and by virtue of the fact that Korwin-Szymanowski knew or should have

 7          known of the trade secret misappropriation at issue due to his previous tenure at

 8          Bombardier and his association with and supervision of the other individual

 9          defendants (FAC, Dkt. # 143, ¶¶ 56-58);

10      •   MITAC America had knowledge of trade secret misappropriation by virtue of the

11          communications Bombardier had with in-house attorneys responsible for the interests

12          of MITAC America, its corporate parent MITAC Japan, and its corporate grandparent

13          Mitsubishi Heavy Industries (id. ¶¶ 60, 65-66);

14      •   MITAC Japan’s knowledge of trade secret misappropriation is properly imputed to

15          MITAC America under an alter ego theory based on a number of specifically pled

16          publicly available facts and party admissions (id. ¶¶ 83-95, 130-131, 143);

17      •   MITAC America had knowledge of trade secret misappropriation by virtue of the fact

18          that “MITAC America employees recruited from Bombardier” would and in fact did

19          recognize Bombardier trade secret information during the course of their employment

20          with MITAC America (id. ¶ 129); and

21      •   MITAC America had knowledge of trade secret misappropriation to the same extent

22          MITAC Japan does because “according to MITAC’s own public statements, the

23          institutional knowledge of MITAC and MITAC America . . . are coextensive in

24          scope.” (id. ¶ 130).

25          With respect to Bombardier’s tortious interference claims, Bombardier also alleged a

26   number of additional facts to show that MITAC America’s actions caused an improper and

27   otherwise unexpected delay to Bombardier’s C-Series and Global 7000/8000 certification

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 3
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 8 of 30




 1   schedules and resulting damage. (Id. ¶¶ 82, 184-189.) Bombardier may not have identified

 2   any particular former Bombardier employee now in the employ of MITAC America, but

 3   Bombardier did allege facts to show (1) that MITAC America continued recruiting

 4   Bombardier personnel as evidenced at least by two specific recruiting events held in close

 5   proximity to Bombardier facilities; (2) that MITAC America engaged in these recruiting

 6   efforts for the improper purpose of delaying Bombardier’s certification activities because it

 7   persisted in its conduct after receiving actual notice of the detrimental effect it would have on

 8   Bombardier; and (3) that MITAC America’s actions in fact caused harm to Bombardier. (Id.)

 9                                        III.    ARGUMENT
10   A.     Legal Standard
11          This Court recently set forth the applicable legal standard governing motions to

12   dismiss (Order, Dkt. # 136, at 10-11):

13                          Rule 12(b)(6) provides for dismissal for “failure to state a
14                  claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
                    When considering a motion to dismiss under Rule 12(b)(6), the
15                  court construes the complaint in the light most favorable to the
                    nonmoving party. Livid Holdings Ltd. v. Salomon Smith Barney,
16                  Inc., 416 F.3d 940, 946 (9th Cir. 2005). The court must accept all
                    well-pleaded facts as true and draw all reasonable inferences in
17                  favor of the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys.,
18                  Inc., 135 F.3d 658, 661 (9th Cir. 1998). The court, however, is not
                    required “to accept as true allegations that are merely conclusory,
19                  unwarranted deductions of fact, or unreasonable inferences.”
                    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
20                  2001).
21
                    “To survive a motion to dismiss, a complaint must contain
22                  sufficient factual matter, accepted as true, to ‘state a claim to relief
                    that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
23                  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                    (2007)); see also Telesaurus VPC, LLC v. Power, 623 F.3d 998,
24                  1003 (9th Cir. 2010). “A claim has facial plausibility when the
25                  plaintiff pleads factual content that allows the court to draw the
                    reasonable inference that the defendant is liable for the misconduct
26                  alleged.” Iqbal, 556 U.S. at 677-78. “A pleading that offers
                    ‘labels and conclusions’ or ‘a formulaic recitation of the elements
27                  of a cause of action will not do.’ . . . Nor does a complaint suffice
     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 4
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 9 of 30



                    if it tenders ‘naked assertion[s]’ devoid of ‘further factual
 1                  enhancement.’” Id. at 678 (quoting Twombly, 550 U.S. at 555,
 2                  557). Dismissal under Rule 12(b)(6) can be based on the lack of a
                    cognizable legal theory or the absence of sufficient facts alleged
 3                  under a cognizable legal theory. Balistreri v. Pacifica Police
                    Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
 4
     B.     MITAC America’s Admissions Are Sufficient to Deny Its Motion
 5
            Without referencing Bombardier’s FAC, the Court has all the information it needs to
 6
     properly deny MITAC America’s Motion based on what MITAC America admits in the
 7
     Motion itself. Specifically, MITAC America undermines each of its own arguments as
 8
     follows:
 9
            1.      MITAC America admits that Bombardier alleged facts to support the
10                  contention that MITAC America had knowledge of trade secret
                    misappropriation
11
            MITAC America dedicates over 13 pages of its brief to argue that Bombardier failed
12
     to adequately plead facts to establish that MITAC America possessed the requisite knowledge
13
     to be liable for trade secret misappropriation (Motion, Dkt. # 180, at 5-18), but it admits that
14
     Bombardier advances three separate theories not previously pleaded in the effort to establish
15
     requisite knowledge (id. at 2). Further, as detailed below, MITAC America admits that
16
     Bombardier has pleaded specific factual allegations in support of each theory.         MITAC
17
     America’s chief contention is that these facts are “conclusory” (id. at 1, 9, 10, 11 n.8, 16
18
     n.13); “conjecture” (id. at 3, 8); and/or “zealous” and/or “unsubstantiated” “speculation” (id.
19
     at 3 n.3, 9 n.6). But as also explained below, even a cursory review of the revisions identified
20
     in Exhibit A to the Declaration of Mary Gaston (Dkt. # 181, “Gaston Decl.”) belie that
21
     contention.
22
                    a.     MITAC America admits Bombardier pleaded knowledge of trade
23
                           secret misappropriation through MHI counsel
24          The crux of MITAC America’s strategy in filing its Motion is exemplified in its
25   argument attempting to marginalize Bombardier’s contention that MITAC America had the
26   requisite knowledge of misappropriation by virtue of the letters Bombardier previously sent to
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 5
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 10 of 30




 1   MITAC America’s corporate grandparent’s (MHI) in-house counsel (“MHI correspondence”).

 2   Specifically, MITAC America admits that Bombardier set forth factual allegations to support

 3   its claim, but it contends that “Bombardier speculates that its letters to MHI were shared with

 4   MITAC America”; and that there are no “other facts to support Bombardier’s conjecture that

 5   the letters migrated from one company to another.” (Motion, Dkt. # 180, at 3 (emphases

 6   added).) MITAC America is well aware that the allegations are based on something more

 7   than mere speculation—it is based on representations made during these proceedings by

 8   MITAC America’s own counsel of record. (See FAC, Dkt. # 143, ¶ 88 (citing Declaration of

 9   John Denkenberger, Dkt. # 107, ¶¶ 2-3 (“[C]ounsel of record for MITAC America has made

10   several representations . . . concerning the relationships among MITAC America, Mitsubishi

11   Aircraft Corporation . . ., and . . . MHI—and particularly of their in-house counsel structure” .

12   . . [and that] MITAC America . . . do[es] not employ [its] own in-house counsel but instead

13   rel[ies] on in-house counsel employed by MHI.”)).) That MITAC America would mislabel

14   Bombardier’s allegations as “conjecture” under these circumstances is suspect at best,

15   particularly when coupled with MITAC America’s failure to even attempt to rebut the

16   allegation.

17          Moreover, whether Bombardier asserts a claim based on speculation does not render it

18   insufficient to withstand a motion to dismiss. See, e.g., United States ex rel. Vatan v. QTC

19   Medical Servs., Inc., 721 F. App’x 662, 664 (9th Cir. 2018) (reasoning that “speculation does

20   not prevent [plaintiff] from asserting a claim, based on information and belief”) (citing Iqbal,

21   556 U.S. at 678). Indeed, when “the relevant information is within the defendant’s exclusive

22   possession and control” (as is the case here), such pleading is sufficient to survive scrutiny

23   even under heightened pleading standards for fraud not applicable here. Id. at 663 (citing

24   Moore v. Kayport Package Exp., Inc., 885 F.2d 531, 540 (9th Cir. 1989)). Bombardier’s

25   pleadings more than meet the applicable standard, particularly with the additional facts now

26   presented in the FAC as noted above.

27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 6
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 11 of 30




 1          Finally, other than mislabeling as “conjecture” Bombardier’s allegations concerning

 2   its letters to MHI (and therefore upon information and belief to MITAC America), MITAC

 3   America proffers nothing to rebut the allegations. It merely identifies purported deficiencies

 4   in detail: “Bombardier does not identify who forwarded those letters to MITAC America, who

 5   at MITAC America read or received them, when that occurred, or any other facts to support

 6   Bombardier’s conjecture that the letters migrated from one company to another.” (Motion,

 7   Dkt. # 180, at 3.) Tellingly, this critique only underscores that MITAC America’s position is

 8   untenable. On the one hand, MITAC America criticizes Bombardier for its “repeated use of

 9   the dubious tactic of ‘information and belief’ allegations” (id. at 2 n.1); on the other,

10   Bombardier purportedly failed to plead sufficient specifics (e.g., id. at 3)—specifics that

11   would be “within the defendant[s’] exclusive possession and control.” Vatan, 721 F. App’x at

12   663.   Within the span of one page, MITAC America presents irreconcilably conflicting

13   criticisms of Bombardier’s FAC. If its Motion had any merit at all, MITAC America would

14   not be required to resort to such tactics.

15          The additional facts pleaded by Bombardier and identified by MITAC America with

16   respect to MHI correspondence are well-pleaded. For purposes of this Motion, they are

17   therefore to be taken as true—MITAC America’s arguments notwithstanding.

18                  b.      MITAC America admits that Bombardier pleaded facts pertaining
                            to agency, the agent’s knowledge, and imputation of that
19                          knowledge from agent to principal
20          As with Bombardier’s allegations concerning the MHI correspondence, above,
21   MITAC America admits that Bombardier pleaded additional facts to support the theory that
22   MITAC America, through Korwin-Szymanowski’s agency, knew or should have known
23   about the misappropriation of Bombardier’s trade secrets. (Motion, Dkt. # 180, at 3-4; see
24   also id. at 10: “Bombardier makes much ado about Korwin-Szymanowski’s description of his
25   AeroTEC job duties as including, among other things, ‘assisting with staffing the MITAC
26   America’s new MRJ flight test center in Moses Lake’ and ‘develop[ing] a recruiting plan.’”
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 7
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 12 of 30




 1   (quoting FAC, Dkt. # 143, ¶ 54).) And as before, MITAC America criticizes the allegations

 2   as being impermissibly premised upon information and belief (id. at 3) while also being

 3   insufficiently specific (id. at 4). They are neither.

 4          A proper pleading may base allegations, as Bombardier did, on information and belief,

 5   especially “where the facts are peculiarly within the possession and control of the defendant

 6   or where the belief is based on factual information that makes the inference of culpability

 7   plausible.”    Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017) (quoting Arista

 8   Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) to state also that “[t]he Twombly

 9   plausibility standard . . . does not prevent a plaintiff from pleading facts alleged upon

10   information and belief”); see also id. (“We relax pleading requirements where the relevant

11   facts are known only to the defendant.” (quoting Concha v. London, 62 F.3d 1493, 1503 (9th

12   Cir. 1995) (abrogated on other grounds by Microsoft Corp. v. Baker, __ U.S. __, 137 S.Ct.

13   1702, 198 L.Ed.2d 132 (2017)))).

14          In this case, whether Korwin-Szymanowski is or was in fact an agent of MITAC

15   America can be established conclusively only with facts currently in the exclusive possession

16   and control of defendants. Indeed, Bombardier had no articulable basis to raise the agency

17   theory until Korwin-Szymanowski submitted a declaration as part of these proceedings. (See

18   generally Gaston Decl., Ex. A (showing through tracked changes that Bombardier alleged

19   agency for the first time in its FAC, and then relied on Korwin-Szymanowski’s declaration

20   (Dkt. # 65) to do so).) Alleging agency here based on “information and belief” is entirely

21   permissible.

22          Bombardier’s allegations are likewise not deficient.     Bombardier did not fail, as

23   MITAC America contends, to sufficiently plead the elements of agency to make its claim for

24   trade secret misappropriation. (Motion, Dkt. # 180, at 9-10.) And the primary case MITAC

25   America cites in support of its argument, Barker v. Skagit Speedway, Inc., actually supports

26   the sufficiency of Bombardier’s pleading. MITAC America is correct to note that in Barker,

27   the court observed that “[c]onsent between the parties and control are the essential elements

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 8
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 13 of 30




 1   of an agency relationship.” (Motion, Dkt. # 180, at 9 (quoting Barker, 119 Wn. App. 807,

 2   814 (2003).) But the court did not state that the plaintiff had to plead such elements explicitly

 3   to properly rely on an agency theory to support its claim. Rather, the court stated that plaintiff

 4   merely “had the burden to set forth facts to establish a prima facie existence of an agency

 5   relationship.” Barker, 119 Wn. App. at 814. This is precisely what Bombardier has done in

 6   alleging an agency relationship between Korwin-Szymanowski and MITAC America.

 7   Bombardier cited Korwin-Szymanowski’s own testimony and admission that his “duties

 8   include . . . staffing the MITAC America’s new MRJ flight center in Moses Lake.” (FAC,

 9   Dkt. # 143, ¶ 54 (quoting Dkt. # 65, ¶ 9).) To infer the requisite consent between the parties

10   and MITAC America’s control over Korwin-Szymanowski and his staffing of MITAC

11   America’s test center, based on a defendant’s sworn testimony, where all other pertinent

12   information remains in the exclusive control of the defendants, is eminently reasonable. (See

13   Order, Dkt. # 136, at 10-11 (“The court must . . . draw all reasonable inferences in favor of the

14   plaintiff.”) (citing Wyler Summit P’ship, 135 F.3d at 661).)

15          What is unreasonable, however, is to contend under these circumstances that

16   “Bombardier [did] not allege any facts supporting the critical elements [of] consent and

17   control” (Motion, Dkt. # 180, at 9), particularly when MITAC America omits any reference to

18   the body of Washington law that recognizes and sanctions agency relationships created where

19   consent and control are implied. See, e.g., Optimer Int'l, Inc. v. Bellevue, L.L.C., 134 Wn.

20   App. 1027 (2006) (noting that “[a]n implied agency is created by the parties’ actions, conduct

21   and words” and that parties can bring implied agency into existence even “despite their

22   intention that this not come to pass”) (citing Busk v. Hoard, 396 P.2d 171 (1964)).

23          As for whether Bombardier sufficiently pleaded that Korwin-Szymanowski had

24   requisite knowledge of trade secret misappropriation that could be imputed to MITAC

25   America, again MITAC America identifies enough (but not all) factual allegations in

26   Bombardier’s FAC to survive the Motion. (Motion, Dkt. # 180, at 12-13 (explaining that

27   Bombardier alleged that Korwin-Szymanowski knew or “‘should have known and

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 9
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 14 of 30




 1   recognized’ that the work [he was supervising] included unidentified [sic] ‘Bombardier trade

 2   secret information’ based on his ‘lengthy tenure and experience.’”) And as it did before,

 3   MITAC America again criticizes Bombardier for relying upon “information and belief”

 4   pleading (id. at 12), then failing to be sufficiently specific even though all relevant

 5   information would be in the hands of the defendants (id. at 13). For at least the same reasons

 6   articulated above, neither argument makes sense.

 7          Moreover, MITAC America reveals its confusion concerning the governing legal

 8   standard to be used in a motion to dismiss: “Bombardier fails to plausibly allege that Korwin-

 9   Szymanowski himself knew that trade secrets were wrongfully acquired.” (Id. at 12 (bold

10   emphasis added)); see also id. at 12-13 (evidencing additional confusion by arguing,

11   “guesswork is not enough [to plead plausibly], particularly when it is implausible”). Under

12   Iqbal/Twombly, it is the “claim to relief that [must be] plausible,” not the factual allegations

13   supporting the claim. The factual allegations are to be “accepted as true” so long as they are

14   not “formulaic recitation[s] of the elements of a cause of action” or “‘naked assertion[s]’

15   devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 677-78 (quoting Twombly, 550

16   U.S. at 555, 557).     Here, Bombardier’s allegations concerning Korwin-Szymanowski’s

17   knowledge of trade secret misappropriation identified by MITAC America as implausible are

18   not mere formulaic recitations or naked assertions. More accurately, they are supported by

19   explicit contentions concerning Korwin-Szymanowski’s lengthy experience at Bombardier,

20   his job title and presumed attendant supervisory responsibilities at AeroTEC, the highly

21   technical nature of the Bombardier information at issue, and other specifics. (Motion, Dkt. #

22   180, at 12 (citing FAC, Dkt. # 143, ¶ 274).) They are therefore accepted as true, making

23   Bombardier’s trade secret misappropriation claim against MITAC America plausible.

24                  c.     MITAC America admits that Bombardier pleaded facts to support
                           its alter ego theory
25
            MITAC America labels Bombardier’s alter ego theory as “farfetched” (Motion, Dkt. #
26
     180, at 13 n.10) and factually flawed (id. at 13), but even if that were accurate—and it is
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 10
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 15 of 30




 1   not—it is insufficient to support dismissal of Bombardier’s claims. MITAC America admits

 2   that “Bombardier alleges that MITAC is MITAC America’s parent company, that both

 3   companies have both worked successfully on the MRJ, that the companies share resources

 4   and some personnel, and that Hirofumi Takahashi is both the president of MITAC America

 5   and a ‘Manager Corporate Planning’ at MITAC.” (Id. at 15.) It also admits that “Bombardier

 6   alleges that MITAC America does not have a separate website or email domain name and that

 7   the ‘company profile’ section of a website lists Nagoya as the ‘head office’ of MITAC and

 8   Seattle and Dallas as ‘Mitsubishi Aircraft Corporation America’ offices.” (Id. at 16.) It

 9   further admits and criticizes Bombardier for alleging “‘on information and belief’ that

10   MITAC America ‘generates no revenue’ and ‘generates no profit’ of its own and that MITAC

11   America ‘is entirely controlled by its parent company MITAC.’” (Id. at 16 n.13.) These

12   allegations are not “formulaic recitation[s] of the elements of a cause of action,” nor are they

13   mere “labels and conclusions.”      Iqbal, 556 U.S. at 678.      More accurately, they are a

14   compilation of well-pleaded facts based on publicly available information—including but not

15   limited public disclosures concerning defendants’ finances forming a basis of information and

16   belief—“that allows the court to draw the reasonable inference that [MITAC America] is

17   liable for the misconduct” of MITAC Japan. Id. at 677-678. For purposes of MITAC’s

18   Motion and pursuant to Iqbal/Twombly pleading standards, they are accepted as true, whether

19   or not MITAC America attempts to explain each allegation away (instead of rebutting them).

20   Bombardier’s claim therefore survives MITAC America’s Motion.

21          2.      MITAC America admits that Bombardier alleged facts to support the
                    contention that MITAC America had knowledge of Bombardier’s valid
22                  business expectancy to adhere to its projected certification schedules
23          MITAC America admits that “Bombardier alleges that MITAC America had
24   knowledge of Bombardier’s alleged business expectancy as a result of letters sent to MITAC
25   America’s alleged ‘agent’ Korwin-Szymanowski ‘and/or’ MHI’s counsel.” (Motion, Dkt. #
26   180, at 20.) It also admits that Bombardier contended “that MITAC America allegedly had
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 11
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 16 of 30




 1   the requisite knowledge ‘because MITAC America had previously hired former Bombardier

 2   personnel who were aware of these expectancies regarding certification schedules.” (Id. at

 3   20-21.) It contends that the allegations are insufficient, however, because Bombardier failed

 4   to identify, not Bombardier’s business expectancy, but rather the details of Bombardier’s

 5   “specific certification schedules, what that schedule was, for which aircraft they applied,

 6   much less what Bombardier employees were critical to maintaining that schedule.” (Id. at

 7   21.) MITAC America is flatly wrong, both factually and legally. As to facts, Bombardier did

 8   inform MITAC America of such specifics, and it pleaded as much. (See, e.g., FAC, Dkt. #

 9   143, ¶¶ 183-185 and accompanying exhibit E (informing MHI counsel that the departure of a

10   specifically named individual “critical to the Global 7000 and 8000 flight test program” (as

11   well as others referenced generally) “would seriously disrupt [Bombardier’s] flight test

12   program”). Legally, MITAC America cites to no authority—and Bombardier certainly knows

13   of none—to suggest that informing a defendant of a business expectancy, the problematic

14   conduct that is interfering with that expectancy, and the resulting consequential harm is

15   insufficient to maintain a claim for tortious interference with that business expectancy

16   because of lack of specificity.

17          Even further troubling for MITAC America, however, is the tactic it employs to

18   further mischaracterize Bombardier’s allegations contained in paragraph 184 of the FAC.

19   Paragraph 184 of the FAC reads in relevant part as follows, with highlighting added to the

20   portions MITAC America ignores and/or mischaracterizes:

21
                            184. Bombardier had a reasonable and valid business
22                  expectancy that it would generally adhere to its certification
23                  schedules set forth for the C-Series and Global 7000/8000 Aircraft,
                    particularly because Bombardier had successfully obtained
24                  certification for approximately thirty (30) different aircraft in the
                    preceding three (3) decades, it had significant experience and
25                  understanding of certification processes as a result of these
                    previous certifications, and it could reasonably expect based on
26                  this experience and understanding that its projected schedule to
27                  obtain certification for the C-Series and Global 7000/8000 Aircraft

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 12
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 17 of 30



                    would be accurate. The hiring by Defendant MITAC America of at
 1                  least some of Does 1-88 occurred during and had a detrimental
 2                  impact on the certification schedules for the C-Series and the
                    Global 7000/8000 Aircraft, delaying these certification schedules
 3                  by at least several months.

 4          As evidenced above, Bombardier set forth its business expectancy as “that it would

 5   generally adhere to its certification schedules set forth for the C-Series and Global 7000/8000

 6   Aircraft.” (Supra, first highlighted portion, emphasis added.) MITAC America contends,

 7   however, that “Bombardier asserts interference with a very specific business expectancy: ‘the

 8   certification schedules for the C-Series and the Global 7000/8000 Aircraft.’” (Motion, Dkt. #

 9   180, at 21 (quoting second highlighted portion, supra, emphasis added by MITAC America).)

10   MITAC America ignores the plain language beginning paragraph 184 explicitly identifying

11   the general business expectancy at issue, quotes out of context Bombardier’s allegation

12   concerning the harm MITAC America caused, then adds emphasis to the misleading quote

13   (without informing the Court), all to completely mischaracterize and transform Bombardier’s

14   alleged general business expectancy into “a very specific” one. It then ignores the contents of

15   Bombardier’s exhibits to incorrectly argue that Bombardier’s failure to provide MITAC

16   America with notice of the particular details of Bombardier’s very specific business

17   expectancy is fatal to its claim. This kind of briefing strategy is best disregarded, if not

18   ignored altogether.

19   C.     The FAC Contains Additional Allegations Omitted, Mischaracterized and/or
            Misconstrued by MITAC America that Justify Denial of the Motion
20
            The FAC includes additional allegations, omitted or mischaracterized by MITAC
21
     America, that by themselves are sufficient to deny MITAC America’s motion to dismiss.
22
     When combined with the specific factual allegations admitted as pleaded by MITAC
23
     America, discussed above, these additional allegations provide significantly more than the
24
     “nudge” from conceivable to plausible that even MITAC America recognizes as the
25
     governing standard.
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 13
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 18 of 30



             1.      MITAC America disregards the statutory “reason to know” standard
 1                   used for both federal and state trade secret misappropriation
 2           The most pervasive example of MITAC America’s disregard of relevant allegations
 3   and legal standards is the manner in which it essentially ignores operative statutory language
 4   that states a plaintiff may satisfy the knowledge element of a misappropriation claim by
 5   showing that a defendant had “reason to know” that a trade secret was acquired improperly.
 6   See 18 U.S.C. § 1839(5) (defining “misappropriation” by way of “knew or had reason to
 7   know” standard); see also RCW 19.108.010(2)(a) (same). Courts routinely reject motions to
 8   dismiss where plaintiffs have alleged a “reason to know” about improper acquisition or have
 9   otherwise alleged facts that give rise to an inference that defendants knew of the
10   misappropriation. In Select Timber Prods. LLC v. Resch, for example, the plaintiffs, timber
11   manufacturers and distributors, alleged that defendants had misappropriated trade secrets
12   related to certain proprietary processes for producing specialty wood products. No. 3:17-cv-
13   00541-HZ, 2017 WL 3709066, at *1 (D. Or. Aug. 27, 2017). A manager of plaintiffs’
14   company began working with two competitor defendants to produce specialized wood
15   products using plaintiff’s proprietary processes. Plaintiffs alleged that those competitors
16   “knew or should have known” that the special wood burning machine and associated
17   technique, among other things, were acquired improperly. Id. at *2–*3. Specifically
18   addressing the adequacy of the allegations in the complaint, the court explained that plaintiffs
19   had alleged that defendants and plaintiffs were direct competitors in their market, that
20   defendants were receiving information about a new process, and that defendants were being
21   taught and overseen by an individual who had access to the trade secret information. Id. The
22   court held that those allegations were adequate to state a claim for misappropriation under the
23   “knew or had reason to know” standard. Id. at *3. Specifically, the court stated that those facts
24   were “sufficient to infer . . . Defendants’ knowledge” about the improper acquisition of the
25   trade secrets. Id.
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 14
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 19 of 30




 1          In another case, the district court reasoned that knowledge of misappropriation could

 2   be inferred based on a general awareness of secrecy necessary and inherent to the success of

 3   certain industries. In that case, the information at issue pertained to the video game industry,

 4   where proprietary source code is “well known” to be the confidential property of the game’s

 5   owner. Lilith Games (Shanghai) Co. v. uCool, Inc., No. 15-cv-01267-SC, 2015 WL 4128484,

 6   at *3 (N.D. Cal. July 8, 2015).

 7          These cases are instructive here because they demonstrate that Bombardier’s

 8   allegations concerning MITAC America’s actual or constructive knowledge of the trade secret

 9   misappropriation at issue are more than adequate to survive a 12(b)(6) motion. Through (1)

10   Bombardier’s multiple notifications to MITAC America’s shared legal counsel of the

11   potential for the illegal flow of proprietary information from Bombardier to MITAC America

12   through the transfer of employees (FAC, Dkt. # 143, ¶¶ 65-66, 88), (2) MITAC America’s

13   agent Korwin-Szymanowski’s supervision of certification efforts for the Mitsubishi Regional

14   Jet (“MRJ”) performed by individuals known to have misappropriated Bombardier trade

15   secret information (id. ¶¶ 54, 56, 274), and (3) MITAC America and MITAC Japan’s

16   intensely close collaboration on the MRJ following individual defendant Ayre’s conveyance

17   of Bombardier trade secrets to MITAC Japan (id. ¶¶ 74-79, 84), MITAC America at least had

18   reason to know about this improper acquisition of Bombardier’s trade secrets—particularly

19   when compared with the case law from this Circuit. Certainly the alleged facts support such

20   an inference, despite MITAC America’s arguments to the contrary.

21          2.      MITAC America misguidedly argues that Bombardier failed to identify
                    its trade secrets with sufficient specificity to provide adequate notice
22
            MITAC America erroneously maintains that whether or not Bombardier’s MHI
23
     communications reached MITAC America, such communications were insufficient to notify
24
     MITAC America of the misappropriated trade secrets with sufficient specificity to impute
25
     knowledge. (See, e.g., Motion, Dkt. # 180, at 8.) MITAC America simply misconstrues the
26
     notice required, and the level of specificity MITAC America requires for pre-litigation
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 15
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 20 of 30




 1   knowledge of trade secret misappropriation is misplaced. Bombardier has alleged, “Through

 2   its series of letters and communications, [it] put MHI—and as such MITAC and MITAC

 3   America—on notice of specific individuals Bombardier believed could abscond with

 4   Bombardier’s trade secret information, and of the specific information Bombardier believed

 5   would be compromised by MITAC’s aggressive, targeted recruitment campaign.” (FAC, Dkt.

 6   # 143, ¶ 65; see also id. ¶¶ 61-64.) This quoted allegation by itself, let alone when coupled

 7   with the exhibits filed in support of and cited in Bombardier’s FAC, is enough to satisfy

 8   pleading of the “having reason to know” notice requirement. Upon receipt of these letters,

 9   MHI’s counsel—and all parties they represented—were notified that former Bombardier

10   personnel could be in wrongful possession of Bombardier trade secret information pertaining

11   to aircraft certification, which could in turn result in the wrongful distribution and/or use of

12   such information.    (Id. ¶ 65 (quoting exhibit I thereto to allege notice that specifically

13   identified individuals targeted for the MRJ program “possess[ed] confidential information

14   essential to the development of the MRJ program and to meeting certification

15   requirements”).) MITAC America did not need to know anything further to now have

16   “reason to know” that Bombardier’s trade secrets may come into its unauthorized possession,

17   custody, or control. This is all that is required by the plain language of the DTSA and

18   WUTSA. To require more would lead to the perverse requirement that Bombardier disclose

19   with specificity its trade secrets to a competitor so that it may preserve a claim for its

20   unauthorized use later. Again, this argument makes no sense.

21          3.      MITAC America inaccurately frames Bombardier’s claims as predicated
                    on “poaching”
22
            MITAC America expends considerable effort to tar Bombardier with assertions that its
23
     claims are predicated not on actual trade secret misappropriation and tortious interference
24
     with valid business expectancies—as a plain reading of the FAC would reveal—but instead
25
     upon the lawful “poaching” of Bombardier employees.             (Motion, Dkt. # 180, at 2-3
26
     (mischaracterizing MHI correspondence as a demand to “enter into a no-poach agreement”),
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 16
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 21 of 30




 1   id. at 7 (alleging that “Bombardier continues to emphasize its erroneous belief that recruiting

 2   Bombardier’s employees was wrongful and imputes knowledge of alleged misappropriation”;

 3   and arguing that “the Court has already rejected [Bombardier’s purported] theory of liability:

 4   that MITAC America’s bad act was recruiting Bombardier employees”), id. at 8 (additional

 5   references to purported “no-poach” letters), id. at 18 (mischaracterizing Bombardier’s

 6   allegations concerning Korwin-Szymanowski’s participation in Defendants’ job fair as

 7   “merely recruiting another company’s employees”), id. at 20 (additional reference to “no-

 8   poach letters”).    This has never been Bombardier’s contention; rather, Bombardier has

 9   pleaded and continues to plead that it is Defendants’ pursuit of Bombardier’s trade secret

10   information through targeted recruitment of Bombardier’s certification personnel that gives

11   rise to Bombardier’s claims.     To the extent MITAC America’s arguments hinge on a

12   fundamental misunderstanding, intentional or not, of Bombardier’s claims, they are properly

13   disregarded.

14          4.      MITAC America makes a number of other erroneous representations and
                    fatally flawed arguments
15
            In addition to the erroneous representations and flawed arguments identified above,
16
     MITAC America’s Motion contains a number of others that are worth noting:
17
                    a.      MITAC    America     erroneously      contends     that    Korwin-
18                          Szymanowski’s agency, if effective at all, ends with his recruiting
19                          efforts
            MITAC America contends that Bombardier’s allegations of Korwin-Szymanowski’s
20
     agency duties for MITAC America begin and end with Korwin-Szymanowski’s role as a
21
     recruiter, but this is flatly belied by the factual allegations in the FAC. (See Motion, Dkt. #
22
     180, at 10–12.) For instance, MITAC America mistakenly contends that “Bombardier alleges
23
     that Korwin-Szymanowski was MITAC America’s agent for purposes of recruiting
24
     AeroTEC employees.” (Id. at 11, citing FAC, Dkt. # 143, ¶ 128 (emphasis added).) Nowhere
25
     in the FAC, let alone in the single paragraph cited by MITAC America, does Bombardier
26
27   limit Korwin-Szymanowski’s duties to recruiting only AeroTEC employees. (See generally

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 17
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 22 of 30




 1   FAC, Dkt. # 143.) Further, while it is true that Korwin-Szymanowski’s recruiting duties are

 2   the only agency duties Mr. Korwin-Szymanowski has yet to openly acknowledge on the

 3   record of this case, it is not accurate to argue that Bombardier contends that the trade secret

 4   knowledge that Mr. Korwin-Szymanowski knew of and used on behalf of MITAC America

 5   was solely connected to his recruiting role. (See Motion, Dkt. # 180, at 10–12.) Relatedly,

 6   MITAC America also erroneously states that Bombardier offers no support for the contention

 7   that Korwin-Szymanowski worked as MITAC America’s agent to certify the MRJ. (Id. at 11

 8   n.8.) More accurately, Bombardier alleged that Korwin-Szymanowski acted in a supervisory

 9   capacity for individuals who brought trade secrets to MITAC America’s production and

10   certification facilities, and as a former, long-time Bombardier senior employee, Korwin-

11   Szymanowski knew or should have known about the improper acquisition and use of those

12   trade secrets. (FAC, Dkt. # 180, ¶ 274.) Because of MITAC America’s lead role in MRJ

13   certification, and because Korwin-Szymanowski was working on MRJ certification activities,

14   a reasonable inference based on well-pleaded facts is that at least implied consent and control

15   existed between Korwin-Szymanowski and MITAC America with respect to his MRJ

16   certification responsibilities, and any knowledge he gained in that role plausibly may be

17   imputed to MITAC America as a matter of law. E.g., Busk, 396 P.2d at 175; Hulbert v.

18   Gordon, 824 P.2d 1238, 1243 (Wash. App. 1992).

19                  b.     MITAC America misguidedly argues the law of alter ego liability
20          A chief complaint MITAC America raises about Bombardier’s assertion of alter ego

21   liability is that Bombardier is improperly attempting to use an alter ego theory to impute

22   liability to a subsidiary company. (Motion, Dkt. # 180, at 13-14.) It then explains that

23   “Washington has not adopted a test for deciding whether (or when) to apply reverse veil

24   piercing to impose liability on a subsidiary corporation for the conduct or knowledge of its

25   parent company”; inexplicably contends that “veil piercing law in the Ninth Circuit is similar

26   to [apparently non-existent] Washington law”; and then relies on authority from the Tenth

27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 18
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 23 of 30




 1   Circuit and the Southern District of New York, to argue impropriety. (Id. at 14.) MITAC

 2   America’s summary of alter ego law is not quite right.

 3          As the Ninth Circuit recently explained, “We hold the alter ego test may be used to

 4   extend personal jurisdiction to a foreign parent or subsidiary when, in actuality, the foreign

 5   entity is not really separate from its domestic affiliate.” Ranza v. Nike, Inc., 793 F.3d 1059,

 6   1073 (9th Cir. 2015). On this authority, the Ninth Circuit does not limit the direction in which

 7   alter ego liability may be imputed. MITAC America apparently conflates the Ninth Circuit’s

 8   alter ego test with the recently abrogated agency test:

 9                           Before the Supreme Court’s Daimler decision, this circuit
10                  permitted a plaintiff to pierce the corporate veil for jurisdictional
                    purposes and attribute a local entity’s contacts to its out-of-state
11                  affiliate under one of two separate tests: the “agency” test and the
                    “alter ego” test. See Bauman v. DaimlerChrysler Corp., 644 F.3d
12                  909, 920 (9th Cir. 2011), rev’d sub nom. Daimler AG v. Bauman,
                    [571] U.S. [117], 134 S.Ct. 746, 187 L.Ed.2d 624 (2014). The
13                  agency test required a plaintiff to show the subsidiary
14                  ‘perform[ed] services that [were] sufficiently important to the
                    foreign corporation that if it did not have a representative to
15                  perform them, the corporation’s own officials would undertake to
                    perform substantially similar services. Id. (quoting [Doe v.]
16                  Unocal [Corp.], 248 F.3d [915,] 928 [(9th Cir. 2001)]). The
                    Supreme Court invalidated this test. See Daimler, 134 S.Ct. at
17
                    759. It held that focusing on whether the subsidiary performs
18                  “important” work the parent would have to do itself if the
                    subsidiary did not exist “stacks the deck, for it will always yield a
19                  pro-jurisdiction answer.” Id. Such a theory, the Court concluded,
                    sweeps too broadly to comport with the requirements of due
20                  process. See id. at 759–60. The agency test is therefore no longer
                    available . . . .
21
22                          In contrast to the agency test, the Court left intact this
                    circuit’s alter ego test for “imputed” general jurisdiction. See id. at
23                  759 (noting, without opining on, the fact that “several Courts of
                    Appeals” employ an alter ego test). The alter ego test is designed
24                  to determine whether the parent and subsidiary are “not really
25                  separate entities,” such that one entity’s contacts with the forum
                    state can be fairly attributed to the other. Unocal, 248 F.3d at 926.
26                  The “alter ego ... relationship is typified by parental control of the
                    subsidiary’s internal affairs or daily operations.” Id.
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 19
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 24 of 30




 1   Ranza v. Nike, Inc., 793 F.3d at 1071 (emphases added). Just as the Ninth Circuit’s alter ego

 2   test may run in either direction to impute jurisdiction on a parent or subsidiary, Bombardier

 3   by analogy may properly and plausibly rely upon that same test to impute liability from

 4   MITAC Japan to its subsidiary, MITAC America.           And for reasons already set forth,

 5   Bombardier has sufficiently pleaded substantiated facts, when accepted as true for purposes of

 6   the Motion, to justify denial of MITAC America’s requested relief.

 7                 c.      Bombardier adequately and plausibly pleads its claim for Tortious
                           Interference with Business Expectancy
 8
            In addition to the aforementioned mistaken and/or unsupported premises upon which
 9
     MITAC America relies in attacking the sufficiency of Bombardier’s tortious interference
10
     claim, MITAC America also erroneously contends that Bombardier has not adequately
11
     pleaded that MITAC America acted with improper purpose when it interfered with
12
     Bombardier’s valid business expectancy. (Motion, Dkt. # 180, at 23.) Again, MITAC
13
     America is wrong. In fact, Bombardier’s FAC specifically alleges that the MHI
14
     correspondence expressed concern that the targeted Bombardier employees may be leaving
15
     the company with highly sensitive, proprietary information, and that those departures would
16
     impact Bombardier’s certification schedules. (See, e.g., FAC, Dkt. # 143, ¶¶ 59–64.) Those
17
     letters have been submitted as part of the FAC (see id. Exs. C, E, F, I); they speak for
18
     themselves; and together with the allegations in the FAC setting forth that MITAC America
19
     nevertheless persisted in its conduct, constitute far more than the “formulaic recitation” of
20
     improper purpose that MITAC America contends is present here. (Motion, Dkt. # 180, at 23.)
21
     Further, Bombardier’s allegations are more than adequate given that (1) evidence of MITAC
22
     America’s intent is exclusively within its possession, custody and control, and (2) MITAC
23
     America is liable for its tortious conduct even if only a part of its motivation for its
24
     interference was to cause Bombardier delays. Mendiondo v. Centinela Hosp. Med. Ctr., 521
25
     F.3d 1097, 1104 (9th Cir. 2008) (holding retaliation claim adequately pleaded) (citing
26
     Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061 (2004) (“[D]iscovery is ‘often necessary to
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 20
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 25 of 30




 1   uncover a trail of evidence regarding the defendants’ intent in undertaking allegedly

 2   [improper] action’”)); see also Pleas v. City of Seattle, 774 P.2d 1158, 1164 (1989) (“The

 3   desire to interfere with the other’s contractual relations need not, however, be the sole

 4   motive.”)

 5          Further still, in its continuing effort to dismiss Bombardier’s tortious interference

 6   claim, MITAC America also restates two of its earlier and equally misguided contentions—

 7   that MITAC America cannot be liable for Korwin-Szymanowski’s actions (Motion, Dkt. #

 8   180, at 20), and that Bombardier has not pleaded damages resulting from MITAC America’s

 9   conduct (id. at 23). Again, MITAC America’s contentions are incorrect. For reasons already

10   set forth herein, Bombardier has adequately pleaded the bases for Korwin-Szymanowski to be

11   considered for purposes of this Motion as a proper agent of MITAC America, and his conduct

12   and knowledge is properly imputed to MITAC America for pleading purposes. See, e.g., Busk,

13   396 P.2d at 175; Hulbert, 824 P.2d at 1243. Additionally, Bombardier has alleged harm

14   resulting from MITAC America’s actions, and MITAC America admits as much. (Motion,

15   Dkt. # 180, at 24 (citing FAC, Dkt. # 180, ¶ 184).) Merely because MITAC America cannot

16   understand how Bombardier sustained damage in losing approximately 100 of its aircraft

17   certification personnel during critical certification efforts (“including but not limited to

18   Bombardier’s chief and deputy chief flight test pilots for certification purposes” (id. ¶ 185)),

19   when Bombardier employs slightly less than 29,000 employees who have nothing to do with

20   aircraft certification, does not mean that Bombardier failed to adequately plead its claim.

21          Finally, MITAC America inexplicably contends that because Bombardier has failed to

22   identify a single former Bombardier employee in the employ of MITAC America, that

23   somehow renders Bombardier’s tortious interference claim implausibly pled. (Motion, Dkt. #

24   180, at 20 (complaining that Bombardier “does not identify even one MITAC America

25   employee that carried out the alleged tortious interference.”).) MITAC America fails to

26   appreciate that it is not whether MITAC America’s efforts resulted in its employing any

27   former Bombardier personnel, but rather whether MITAC America’s efforts resulted in the

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 21
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 26 of 30




 1   abrupt departure of Bombardier personnel, that matters. The harm to Bombardier forming the

 2   basis of its tortious interference claim is not the loss of employees to MITAC America

 3   specifically; it is the loss of critical certification employees, period. That departure occurred,

 4   Bombardier pleaded as much, and Bombardier plausibly accuses MITAC America of causing

 5   it for an improper purpose. (FAC, Dkt. # 143, ¶¶ 184-189.) And if MITAC America did not

 6   intend to encourage the departure of Bombardier personnel for an improper purpose (such as

 7   causing a delay to Bombardier’s certification schedule), then MITAC America will have no

 8   liability for Bombardier’s tortious interference claim.      But Bombardier should have the

 9   opportunity to prove its case based on the substantiated allegations it has now set forth. See,

10   e.g., Top Notch Sols., Inc. v. Crouse & Assocs. Ins. Brokers, Inc., No. C17-827-TSZ, 2018

11   WL 2427471, at *2 (W.D. Wash. May 30, 2018) (holding that plaintiff had adequately pled a

12   claim for tortious interference and explaining that “[w]hether [the plaintiff] can prove such a

13   claim is a question for another day.”)

14   D.     Alternatively, Limited Discovery for Purposes of Investigating Bombardier’s
            Alter Ego Theory Is Appropriate Prior to Dismissal
15
            If in light of the foregoing the Court remains unconvinced that MITAC America’s
16
     motion lacks merit, Bombardier respectfully requests the opportunity to take limited
17
     discovery before dismissal. As noted above, Bombardier has made a number of substantiated
18
     allegations concerning its alter ego theory of liability, but “facts regarding other evidence
19
     supporting alter ego theory, such as commingling of funds, undercapitalization of a
20
     corporation, or failure to maintain adequate corporate records are exclusively within the
21
     Defendants control and the parties have not yet commenced discovery.” Fin. Express LLC v.
22
     Nowcom Corp., No. SACV-07-01225-CJC(ANx), 2008 WL 11342755, at *3 n.3 (C.D. Cal.
23
     Mar. 6, 2008) (denying motion to dismiss and noting that “it would be inappropriate for the
24
     Court to grant Defendants’ motion without allowing [plaintiff] an opportunity to obtain
25
     discovery as to those other factors”). Prior to any dismissal, Bombardier would respectfully
26
     request only a reasonable number of interrogatories, requests for production, and a single
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 22
            Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 27 of 30




 1   deposition—all limited in scope to only those factors a court considers in imposing alter ego

 2   liability.   Given what the limited publicly available information has already permitted

 3   Bombardier to plead, it is confident that further discovery will conclusively establish alter ego

 4   liability. See Windisch v. Hometown Health Plan, Inc., No. 3:08-CV-00664-RCJ-(RAM),

 5   2010 WL 786518, at *8 (D. Nev. Mar. 5, 2010) (denying motion to dismiss and allowing

 6   discovery to proceed).

 7                                      IV.      CONCLUSION
 8           Given the opportunity by this Court to cure the defects in the original complaint,

 9   Bombardier has adequately and substantively pled plausible claims for trade secret

10   misappropriation and tortious interference against MITAC America. Bombardier therefore

11   respectfully requests that the Court to deny MITAC America's Motion. In the alternative,

12   Bombardier respectfully requests the opportunity to take limited discovery prior to any

13   dismissal to obtain evidence of its alter ego theory of liability currently in the defendants’

14   exclusive possession, custody, and/or control.

15
16           Dated this 3rd day of June, 2019.

17
                                                   CHRISTENSEN O’CONNOR
18                                                 JOHNSON KINDNESSPLLC
19
20
21                                                 s/John D. Denkenberger
                                                   John D. Denkenberger, WSBA No.: 25,907
22
                                                   Brian F. McMahon, WSBA No.: 45,739
23                                                 E. Lindsay Calkins, WSBA No.: 44,127
                                                   Jeffrey E. Danley, WSBA No.: 52,747
24                                                 Christensen O’Connor Johnson KindnessPLLC
                                                   1201 Third Avenue, Suite 3600
25                                                 Seattle, WA 98101-3029
26                                                 Telephone: 206.682.8100
                                                   Fax: 206.224.0779
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 23
          Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 28 of 30



                                               E-mail: john.denkenberger@cojk.com,
 1                                             brian.mcmahon@cojk.com,
 2                                             lindsay.calkins@cojk.com,
                                               jeffrey.danley@cojk.com, litdoc@cojk.com
 3
                                               Attorneys for Plaintiff Bombardier Inc.
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 24
           Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 29 of 30




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger              Mack H. Shultz                    Mary Z. Gaston
 6   PERKINS COIE LLP                PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                          Email:                            Email:
 7   JRiedinger@perkinscoie.com      MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com       docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com           sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                   Shylah R. Alfonso
     PERKINS COIE LLP                PERKINS COIE LLP
11   Email:                          Email:
     JSanders@perkinscoie.com        SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com         docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                                 Mark A. Bailey
     KARR TUTTLE CAMPBELL                             KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                     Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                          jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                          mmunhall@karrtuttle.com
20                                                    sanderson@karrtuttle.com
     Daniel T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 25
          Case 2:18-cv-01543-JLR Document 229 Filed 06/03/19 Page 30 of 30




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                             s/John D. Denkenberger
                                               John D. Denkenberger, WSBA No.: 25,907
 7                                             Brian F. McMahon, WSBA No.: 45,739
                                               E. Lindsay Calkins, WSBA No.: 44,127
 8                                             Jeffrey E. Danley, WSBA No.: 52,747
 9                                             Christensen O’Connor Johnson KindnessPLLC
                                               1201 Third Avenue, Suite 3600
10                                             Seattle, WA 98101-3029
                                               Telephone: 206.682.8100
11                                             Fax: 206.224.0779
12                                             E-mail: john.denkenberger@cojk.com,
                                               brian.mcmahon@cojk.com,
13                                             lindsay.calkins@cojk.com,
                                               jeffrey.danley@cojk.com, litdoc@cojk.com
14
                                               Attorneys for Plaintiff Bombardier Inc.
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.’S OPPOSITION TO MITAC
     AMERICA INC.’S MOTION TO DISMISS (2:18-
     cv-01543-JLR) - 26
